[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              March 28, 2006
                             No. 05-14973                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 05-01913-CV-TWT-1

KIRK WHITTAKER,



                                                          Petitioner-Appellant,

                                  versus

G. MALDONADO, JR.,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (March 28, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:
      Petitioner is a serving a 262-month sentence in a federal prison. He

contends that the Bureau of Prison’s (BOP) policy of calculating good time credit

(GTC) based on the time the prisoner has been incarcerated is contrary to the plain

meaning of 18 U.S.C. § 3624(b)(1); instead, the BOP should be calculating GTC

based on the time the prisoner is sentenced to serve. He bought this action under

28 U.S.C. § 2241, hoping to obtain a court order requiring the BOP to calculate

GTC based on the time he is sentenced to serve. The district court dismissed his

petition. He now appeals. We affirm.

      The statute at issue states that

      a prisoner who is serving a term of imprisonment of more than 1 year
      . . . may receive credit toward the service of the prisoner’s sentence,
      beyond the time served, of up to 54 days at the end of each year of the
      prisoner’s term of imprisonment, beginning at the end of the first year
      of the term, subject to determination by the Bureau of Prisons that,
      during that year, the prisoner has displayed exemplary compliance
      with institutional disciplinary regulations.

18 U.S.C. § 3624(b)(1). The BOP interprets this section to mean that an inmate

earns “54 days credit toward service of sentence (good time credit) for each year

served.” 28 C.F.R. § 523.20(a).

      In Brown v. McFadden, 416 F.3d 1271, 1272 (11th Cir. 2005), we decided

the claim petitioner presents here. There, we held the BOP’s “interpretation of the

statute that a federal prisoner should get good time credit of 54 days for each year



                                          2
he actually serves in prison [was] reasonable and therefore [was] due to be

affirmed.”

      Brown dictates our decision.

      AFFIRMED.




                                         3